DETAILED ACTION
Claim(s) 1-13 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/JP2017/017261 submitted on May 2nd, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 22nd, 2019; March 24th, 2020; October 1st, 2020; & February 16th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. UPLINK RESOURCE ALLOCATION USING SEMI-PERSISTENT SCHEDULING IN WIRELESS NETWORKS).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. (US 2017/0238314 A1) hereinafter “Zhang” in view of Weng et al. (US 2013/0022090 A1) hereinafter “Weng”.

Regarding Claim 1,
	Zhang discloses a base station device [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, a cellular network node or eNB “100”] comprising:
	a receiver that receives [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” receiving] an allocation request that requests allocation of a radio resource [see fig. 3: Step “303”, pg. 4, ¶48 lines 1-3; ¶49 lines 1-5, a scheduling request for the eNB “100” to perform allocation of UL radio resources to a UE “10”] that is used to transmit first data [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, for the UE “10” to retransmit UL data];
	a scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22, a dynamic scheduling module “1480”] that allocates [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, performing allocation], to the first data [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, of UL radio resources to the UE “10”] when the allocation request is received [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, in response to receiving the scheduling request] by the receiver [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, by the interface “1410”]; and
	a transmitter that transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] an uplink indication signal indicating that the part of the uplink radio resource is allocated to the first data [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant to the UE “10” which indicates further allocated UL radio resources] by the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22,  by the dynamic scheduling module “1480”].
	Zhang does not explicitly teach “a part of an uplink radio resource allocated to second data for which a larger delay than a delay allowed for the first data is allowed”.
	However Weng discloses a part of an uplink radio resource [see fig. 3, pg. 4, ¶27 lines 1-22, a normal CP configuration providing one more OFDM/SC-FDMA symbol per time slot as uplink radio resources] allocated [see fig. 3, pg. 4, ¶27 lines 1-22, allocated to UEs on a subframe basis] to second data for which a larger delay than a delay allowed for the first data is allowed [see fig. 3, pg. 4, ¶27 lines 1-22, to carry data using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a part of an uplink radio resource allocated to second data for which a larger delay than a delay allowed for the first data is allowed” as taught by Weng in the system of Zhang for reducing inter-symbol interference at the receiver making it easier to decode signals [see Weng pg. 1, ¶3 lines 11-13].

Regarding Claim 2,
	Zhang discloses the base station device according to claim 1 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”], wherein the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22, a dynamic scheduling module “1480”] allocates [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, performing allocation] another radio resource to the data to which the radio resource allocated to the first data has been originally allocated [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, of UL radio resources to the UE “10”], and the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] the uplink indication signal that specifies the other radio resource allocated to the data [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant to the UE “10” which indicates further allocated UL radio resources] by the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22,  by the dynamic scheduling module “1480”].
	Zhang does not explicitly teach transmission of “second” data.
	However Weng discloses transmission of second data [see fig. 3, pg. 4, ¶27 lines 1-22, data carried using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmission of “second” data as taught by Weng in the system of Zhang for the same motivation as set forth in claim 1.
 
Regarding Claim 3,
	Zhang discloses the base station device according to claim 1 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”], wherein the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22, a dynamic scheduling module “1480”] allocates [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, performing allocation], to the first data [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, of UL radio resources to the UE “10”], and the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] a downlink indication signal indicating that the part of the downlink radio resource is allocated to the first data [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant to the UE “10” which indicates further allocated UL radio resources] by the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22,  by the dynamic scheduling module “1480”].
	Zhang does not explicitly teach a part of a downlink radio resource allocated to the “second” data.
	However Weng discloses a part of a downlink radio resource [see fig. 3, pg. 4, ¶27 lines 1-22, a normal CP configuration providing one more OFDM/SC-FDMA symbol per time slot as radio resources] allocated [see fig. 3, pg. 4, ¶27 lines 1-22, allocated to UEs on a subframe basis] to the second data [see fig. 3, pg. 4, ¶27 lines 1-22, to carry data using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration].
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a part of a downlink radio resource allocated to the “second” data as taught by Weng in the system of Zhang for the same motivation as set forth in claim 1.

Regarding Claim 4,
	The combined system of Zhang and Weng discloses the base station device according to claim 3 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses wherein the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting], by using different radio resources [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, to the UE “10” for indicating further allocated UL radio resources], the uplink indication signal and the downlink indication signal [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant].

Regarding Claim 5,
	The combined system of Zhang and Weng discloses the base station device according to claim 3 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses wherein the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting], by using a same radio parameter [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, to the UE “10” for indicating further allocated UL radio resources], the uplink indication signal and the downlink indication signal [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant].

Regarding Claim 6,
	The combined system of Zhang and Weng discloses the base station device according to claim 3 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses a monitoring signal transmitter that transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] a monitoring signal indicating whether or not the uplink indication signal and the downlink indication signal are transmitted [see fig. 3: Step “306”, pg. 4, ¶50 lines 1-5, a HARQ NACK].

Regarding Claim 7,
	The combined system of Zhang and Weng discloses the base station device according to claim 6 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses wherein the monitoring signal transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] the monitoring signal further indicating whether or not a control signal related to the first data is present [see fig. 3: Step “306”, pg. 4, ¶51 lines 1-5, the HARQ NACK causes the UE “10” to retransmit the UL data on the further allocated UL radio resources indicated by the D-UL grant].

Regarding Claim 10,
	Zhang discloses a terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, a communication device, e.g., the UE “10”] comprising:
	a receiver that receives [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, an interface “1510” receiving] an uplink indication signal indicating that an uplink radio resource is allocated to first data [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant from the eNB “100” which indicates allocated UL radio resources]; and
	a transmission controller that suppresses [see fig(s). 1 & 15, pg. 12, ¶164 lines 19-24, a transmission control module “1580” controlling], in accordance with the uplink indication signal received [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, based on the D-UL grant received] by the receiver [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, by the interface “1510”], transmission of data performed by using the uplink radio resource allocated to the first data [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, re-transmit the UL data on the allocated UL radio resources indicated by the D-UL grant].
	Zhang does not explicitly teach transmission of “second” data.
	However Weng discloses transmission of second data [see fig. 3, pg. 4, ¶27 lines 1-22, data carried using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmission of “second” data as taught by Weng in the system of Zhang for reducing inter-symbol interference at the receiver making it easier to decode signals [see Weng pg. 1, ¶3 lines 11-13].

Regarding Claim 11,
	Zhang discloses a terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, a communication device, e.g., the UE “10”] comprising:
	an allocation request transmitter that transmits [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, an interface “1510” transmitting] an allocation request that requests allocation of a radio resource that is used to transmit first data [see fig. 3: Step “303”, pg. 4, ¶48 lines 1-3; ¶49 lines 1-5, a scheduling request for an eNB “100” to perform allocation of UL radio resources to the UE “10”]; and 
	a data transmitter that transmits [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, an interface “1510” transmitting] the first data by using an uplink radio resource that is allocated [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, the UL data on the allocated UL radio resources indicated by the D-UL grant] in accordance with the allocation request transmitted [see fig. 3: Step “303”, pg. 4, ¶48 lines 1-3; ¶49 lines 1-5, based on the scheduling request transmitted] by the allocation request transmitter [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, by the interface “1510”].
	Zhang does not explicitly teach data that has been originally allocated to “second data for which a larger delay than a delay allowed for the first data is allowed”.
	However Weng discloses data that has been originally [see fig. 3, pg. 4, ¶27 lines 1-22, a normal CP configuration providing one more OFDM/SC-FDMA symbol per time slot as uplink radio resources] allocated [see fig. 3, pg. 4, ¶27 lines 1-22, allocated to UEs on a subframe basis] to second data for which a larger delay than a delay allowed for the first data is allowed [see fig. 3, pg. 4, ¶27 lines 1-22, to carry data using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include data that has been originally allocated to “second data for which a larger delay than a delay allowed for the first data is allowed” as taught [see Weng pg. 1, ¶3 lines 11-13].
	
Regarding Claims 12 and 13,
	Zhang discloses a radio communication system [see fig. 1, pg. 3, ¶35 lines 1-15, a cellular or wireless network] comprising a base station device [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, including a cellular network node or eNB “100”], a first terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, a communication device, e.g., the UE “10”] that transmits first data [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, retransmitting the UL data on the allocated UL radio resources indicated by the D-UL grant], and a second terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, a communication device, e.g., a UE “ 10’ ”], wherein the base station device [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”] includes a receiver that receives [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, consists an interface “1410” for receiving], from the first terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, from the communication device, e.g., the UE “10”], an allocation request that requests allocation of a radio resource [see fig. 3: Step “303”, pg. 4, ¶48 lines 1-3; ¶49 lines 1-5, a scheduling request for the eNB “100” to perform allocation of UL radio resources to a UE “10”] that is used to transmit the first data [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, for the UE “10” to retransmit UL data], a scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22, a dynamic scheduling module “1480”] that allocates [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, which performs allocation], to the first data [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, of UL radio resources to the UE “10”] when the allocation request is received [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, in response to receiving the scheduling request] by the receiver [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, by the interface “1410”], and a transmitter that transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, an interface “1410” transmitting] an uplink indication signal indicating that the part of the uplink radio resource is allocated to the first data [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, a D-UL grant to the UE “10” which indicates these further allocated UL radio resources] by the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22,  by the dynamic scheduling module “1480”], and the second terminal device [see fig(s). 1 & 15, pg. 12, ¶162 lines 1-3, the communication device, e.g., a UE 10’] includes an indication signal receiver that receives [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, consists an interface “1510” for receiving] the uplink indication signal transmitted [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, the D-UL grant transmitted] from the transmitter [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, from the interface “1410”], and a transmission controller that suppresses [see fig(s). 1 & 15, pg. 12, ¶164 lines 19-24, and a transmission control module “1580” controlling], in accordance with the uplink indication signal received [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, based on the D-UL grant received from the eNB “100” indicating allocated UL radio resources] by the indication signal receiver [see fig(s). 1 & 15, pg. 12, ¶163 lines 1-3, by the interface “1510”], transmission of the data performed by using the uplink radio resource allocated to the first data [see fig. 3: Step “307”, pg. 4, ¶51 lines 1-6, retransmit the UL data on the allocated UL radio resources indicated by the D-UL grant].
	Zhang does not explicitly teach a second terminal device that transmits “second data for which a larger delay than a delay allowed for the first data is allowed”; a part of an uplink radio resource allocated to the “second” data; and transmission of “second” data.
	However Weng discloses a second terminal device [see fig. 3, pg. 4, ¶27 lines 1-22, allocation of resources to UEs] that transmits second data for which a larger delay than a delay allowed for the first data is allowed [see fig. 3, pg. 4, ¶27 lines 1-22, for carrying data using six extended CP OFDM/SC-FDMA symbols per time slot in an extended CP configuration];
	a part of an uplink radio resource allocated to the second data [see fig. 3, pg. 4, ¶27 lines 1-22, a normal CP configuration providing one more OFDM/SC-FDMA symbol per time slot as uplink radio resources]; and 
	transmission of second data [see fig. 3, pg. 4, ¶27 lines 1-22, to carry data].
[see Weng pg. 1, ¶3 lines 11-13].

Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over “Zhang” in view of “Weng” and in further view of WU et al. (US 20190132087 A1) hereinafter “Wu”.

Regarding Claim 8,
	The combined system of Zhang and Weng discloses the base station device according to claim 3 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses wherein the scheduler [see fig(s). 1 & 14, pg. 12, ¶160 lines 19-22, a dynamic scheduling module “1480”] performs allocation [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, performing allocation] of radio resources [see fig. 3: Step “304”, pg. 4, ¶49 lines 1-5, of UL radio resources to the UE “10”], and the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, and the interface “1410” transmitting] the uplink indication signal or the downlink indication signal including information related to allocation of radio resources [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, the D-UL grant to the UE “10” which indicates further allocated UL radio resources].
	Neither Zhang nor Weng explicitly teach “units of code blocks” and “units of code block groups (CBGs) each of which includes a plurality of code blocks”.
	However Wu discloses units of code blocks and units of code block groups (CBGs) each of which includes a plurality of code blocks [see pg. 3, ¶39 lines 1-16, the code blocks are suitably grouped into multiple code block groups (CBGs), and the partial NACK is indicative a receiving failure of a CBG of the transport block. The partial retransmission controller 140 can provide the control signals to the transmit processing circuit 130, such that the code blocks in the CBG are selectively processed to generate a digital stream for retransmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “units of code blocks” and “units of code block groups (CBGs) each of which includes a plurality of code blocks” as taught by Wu in the combined system of Zhang and Weng for improving communication efficiency by transmitting a portion of the initial transmission during the retransmission [see Wu pg. 2, ¶22 lines 5-12].

Regarding Claim 9,
	The combined system of Zhang and Weng discloses the base station device according to claim 8 [see fig(s). 1 & 14, pg. 12, ¶158 lines 1-3, the cellular network node or eNB “100”].
	Zhang further discloses wherein the transmitter transmits [see fig(s). 1 & 14, pg. 12, ¶159 lines 1-5, and the interface “1410” transmitting] the uplink indication signal or the downlink indication signal indicating that predetermined data is to be arranged in a radio resource [see fig. 3: Step “305”, pg. 4, ¶49 lines 1-5, the D-UL grant to the UE “10” which indicates further allocated UL radio resources].
	Neither Zhang nor Weng explicitly teach a radio resource that is located across “a plurality of code block groups”.
	However Wu discloses a radio resource that is located across a plurality of code block groups [see pg. 3, ¶39 lines 1-16, the code blocks are suitably grouped into multiple code block groups (CBGs), and the partial NACK is indicative a receiving failure of a CBG of the transport block. The partial retransmission controller 140 can provide the control signals to the transmit processing circuit 130, such that the code blocks in the CBG are selectively processed to generate a digital stream for retransmission].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Publication Document:  US 2018/0084542 A1; Fujishiro et al.; {See fig. 8A: Step(s) “S3” /”S4”/”S6”, pg. 5, ¶94-96}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Rushil P. Sampat
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469